UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7223


ALEX M. DINKINS,

                        Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cv-00517-AWA-LRL)


Submitted:   February 12, 2015             Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex M. Dinkins, Appellant Pro Se. Rosemary Virginia Bourne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alex     Dinkins        appeals      the     district        court’s     order

dismissing his 28 U.S.C. § 2254 (2012) petition.                           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).               The magistrate judge recommended

that relief be denied and advised Dinkins that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

            The     timely       filing     of     specific         objections      to   a

magistrate      judge’s     recommendation          is      necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned     of       the     consequences        of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see Thomas v. Arn, 474 U.S. 140 (1985).                            Dinkins has

waived    appellate       review    by    failing      to    file    objections      after

receiving proper notice.            Accordingly, we grant leave to proceed

in forma pauperis and affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented        in   the     materials

before   this     Court    and     argument      would      not    aid   the    decisional

process.



                                                                                  AFFIRMED



                                            2